DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent claim 9 recites “selecting from the plurality of inferred events stored in the mobile computing device, one or more inferred events based on one or more of an inferred location, an inferred mode of travel or a distance traveled by the mobile computing device to create a filtered set of inferred events.” Applicant stated that support for the amendments are found in paragraphs [0039]-[0042], [0044]-[0067], [0065]-[0069] of Applicant’s specification.
Examiner is unable to locate support for this amendment in the specification.  Applicant’s specification as filed, discloses in paragraph [0071] that the inferred event detection system allow a user to remove inferred events detected by the inferred event detection system and provides an example of when a business trip is complete and a user decides to stop the inferred event detection system.  Applicant’s specification discloses in paragraph [0113] that the inferred detection system collect inferred event information, but stores the inferred events locally on the mobile computing device, and provides an example of during evening hours, the device may turn off inferred event collection functions or store inferred event information locally.  In the disclosure, the inferred events are removed or only stored locally based on time (business trip is complete, evening hours). Applicant’s specification does not disclose selecting from the plurality of inferred events based on one or more of an inferred location, an inferred mode of travel or a distance traveled by the mobile computing device.
  
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Fan et al. (US 2016/0066155, hereinafter Fan), in view of TripLog “TripLog GPS Mileage Tracker User Guide”, further in view of Shepherd et al. (US 2015/0350147, Shepherd).

As per claim 1, Fan teaches the invention as claimed, including a method comprising: 
using an application on a mobile computing device, wherein the mobile computing device includes at least one geolocation antenna capable of providing geolocation information that is accessible by the application and that specifies a geolocation of the mobile computing device at a particular time, monitoring the geolocation information (i.e., collecting information comprising position information in a mobile device, positioning system is a global positioning system, which uses signals from one or more satellites to determine position and motion information, see at least Fig. 1, Fig. 32, [0004], [0043]); 
without receiving an explicit request to the application executing on the mobile computing device, determining by the mobile computing device at a first time, a first geolocation information for the mobile computing device and associating a first timestamp with the first geolocation information (i.e., positioning module begins to collect positioning data, raw location 
without receiving an explicit request to the application executing on the mobile computing device, determining by the mobile computing device at a second time, a second geolocation information for the mobile computing device and associating a second timestamp with the second geolocation information (i.e., positioning module begins to collect positioning data, raw location data is obtained at predetermined intervals, position information such as time stamped latitude, longitude, see at least [0043], [0055]); 
inferring, based on stored data and program instructions that define rules and a difference between one or more of the first timestamp and the second timestamp and the first geolocation information and the second geolocation information, that a first event of a first monitored event class has occurred between the first timestamp and the second timestamp (i.e., activity/trip separator module identifies whether the user is in trip (travel) mode or activity (dwelling) mode using differences between pairs of samples, see at least [0005], [0046], [0055]-[0063]); 
determining a distance travelled by the mobile computing device between the first timestamp and second timestamp (i.e., accumulate position data for 5 minutes and sample the data at a 30-second interval, measure distances between all  pairs of points, see at least [0056]-[0061], 
generating, in response to determining that the first event has occurred and one or more of the first event occurred between the first timestamp and the second timestamp, at the first geolocation information and at the second geolocation location and the distance traveled by the computing device, a first alert to be displayed on the mobile computing device, wherein the first alert comprises a prompt for additional information to be associated with the first event (i.e., user 
storing on a computer system, information about the first event including the first monitored event class and one or more of the first timestamp, the second timestamp, the difference between the first timestamp and the second timestamp, the first geolocation information, the second geolocation information, the distance traveled and any expense information associated with the first event that is received in response to the first alert (i.e., activity-trip classifications are stored in main database, user activity-trip tag data are obtained via user interface and stored in main database, see at least [0053], [0054]; EN: the recited “one or more” language require only one of the listed elements to be stored).
Fan does not explicitly teach determining that expense information should be recorded for the first event, the first alert comprises a prompt for expense information to be associated with the first event, information is stored in a user account on a computer system, wherein the first alert comprises a push notification displayed on a lock screen of the mobile computing device, the push notification responsive to a sequence of two user interactions including a first user interaction to unlock the mobile computing device and a second user interaction to display 
	TripLog teaches determining that expense information should be recorded for the first event (i.e., automatically start and stop mileage tracking, once the trip is stopped, the trip form will pop up, and you need to enter the rest of the information and click save, expense information are entered for a trip, see at least pages 12-15, sections 3.6, 3.7, page 48-49, section 16), 
generating, in response to a first event has occurred and one or more of the first event occurred between the first timestamp and the second timestamp, at the first geolocation information and at the second geolocation information and the distance traveled by the mobile computing device, a first alert to be displayed on the mobile computing device (i.e., automatically start and stop mileage tracking, once the trip is stopped, the trip form will pop up, see at least page 48-49, section 16), the first alert comprises a prompt for expense information to be associated with the first event and one or more of an inferred location, an inferred mode of travel and the distance traveled is displayed as part of the first alert (i.e., expense information are entered for a trip, mileage driven will be populated, see at least pages 9-10, section 3.3, pages 12-15, sections 3.6, 3.7), 
storing, in a user account on a computer system, information (i.e., backup to amazon cloud using an email address, see at least page 35, section 10.3, page 50, Q10), 
wherein the first alert comprises a push notification displayed on a screen of a mobile computing device (see at least pages 9-10, section 3.3), the push notification responsive to a user interaction to display expense information relating to one or more of the inferred location, the inferred mode of travel and the distance traveled (see at least pages 9-10, section 3.3; EN: the add fuel button and the camera button allow user interaction to display expense information and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that expense information should be recorded for the first event, the first alert comprises a prompt for expense information to be associated with the first event as similarly taught by TripLog in order to automatically start and stop mileage tracking and allow expense information to be entered (see at least see at least pages 12-15, sections 3.6, 3.7, page 48-49, section 16 of TripLog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such the information is stored in a user account on a computer system as similarly taught by TripLog such that information can be backed up to a centralized storage location (see at least page 35, section 10.3 of TripLog).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such that the first alert comprises a push notification displayed on a screen of the mobile computing device, the push notification responsive to a user interaction to display expense information relating to the distance traveled as similarly taught by TripLog to allow mileage to be tracked at the end of a trip and for the user to enter expenses related to the trip.
Shepherd teaches a first alert comprises a push notification displayed on a lock screen of the mobile computing device (see at least abstract, Fig. 5B), the push notification responsive to a sequence of two user interactions including a first user interaction to unlock the mobile computing device (i.e., user can input a gesture on the unlock UI element in order to unlock the device, see at least Fig. 5B, [0184]) and a second user interaction to cause an application to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan and TripLog such that the push notification is displayed on a lock screen, the push notification responsive to a sequence of two user interactions including a first user interaction to unlock the mobile computing device and a second interaction as similarly taught by Shepherd displaying alerts on a lock screen is well known in the art as it gives users access to notifications without having to unlock the device first to view new notifications and providing options on the notification allow a user to more efficiently perform actions in response to received notifications (see at least abstract, [0003] of Shepherd).

As per claim 7, Fan teaches receiving an input at the mobile computing device to stop monitoring geolocation information by the application (i.e., activity/trip separator instructs position controller to turn off positioning module so that it is no longer collecting or sampling the position, see at least [0118], [0119]); 
in response to the input, disallowing the application from monitoring geolocation information (see at least [0118], [0119]). 
As per claim 8, Fan teaches in response to determining the second timestamp, determining that the first event corresponds to the first monitored event class (see at least [0041]-[0048], [0057]-[0061]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of TripLog, further in view of Shepherd, further in view of Vagiri (US 2015/0019409).

As per claim 2, Fan does not explicitly teach presenting an option to temporarily dismiss the first alert from the lock screen; after the option to temporarily dismiss the first alert has been selected, generating, based on the first alert, a second alert on the mobile computing device, wherein the second alert comprises a prompt for additional expense information to be associated with the first event.
Vagiri teaches a first alert comprises a push notification displayed on a screen of the mobile computing device (i.e., displaying a prompt that may be a system alert or push notification, see at least Fig. 3A, [0040]) and a method further comprises: 
presenting an option to temporarily dismiss the first alert from the screen (i.e., option for the user to enter transaction details at a later time, option may be displayed on the prompt, see at least [0046]); 
after the option to temporarily dismiss the first alert has been selected, generating, based on the first alert, a second alert on the mobile computing device (i.e., generate a reminder prompt or push notification to enter transaction details at a predetermined amount of time following the selection of option, see at least [0046]), wherein the second alert comprises a prompt for additional expense information to be associated with an event (i.e., determine if the determined location is a favorite location of a user of the user device or if the user has been in the location for a time period greater than a threshold time, prompt the user to enter transaction information, prompt may be a system alert or push notification, see at least [0015], [0040]).

Fan and Vagiri do not explicitly teach first alert is dismissed from a lock screen.
Shepherd teaches presenting an option to dismiss a first alert from a lock screen (see at least [0216]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan and Vagiri such that the first alert is dismissed from a lock screen as similarly taught by Shepherd because displaying alerts on a lock screen is well known in the art as it gives users access to notifications without having to unlock the device first to view new notifications.

As per claim 3, Fan does not explicitly teach wherein the expense information about the first event includes a location name, the method further comprising: causing a query to execute at the computer system to determine the location name corresponding to the first geolocation 
Vagiri teaches expense information about an event includes a location name (i.e., information about a current location, such as the name of the business, see at least [0042]-[0045]), a method further comprising: 
causing a query to execute at the computer system to determine the location name corresponding to a first geolocation information or a second geolocation information (i.e., location application may work with third party APIs to determine information about a current location, such as the name of the business, see at least [0042]); 
receiving the location name at a mobile computing device (see at least Fig. 3A, [0040], [0042]); 
wherein storing expense information about the event includes the location name (i.e., storing transaction details, see at least [0042]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such that the expense information about the first event includes a location name, the method further comprising: causing a query to execute at the computer system to determine the location name corresponding to the first geolocation information or the second geolocation information; receiving the location name at the mobile computing device; wherein storing expense information about the first event further includes the location name as similarly taught by Vagiri such that the name of the location can be determined and filled automatically (see at least [0042], [0043] of Vagiri).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of TripLog, further in view of Shepherd, further in view of Puranik et al. (US 6,795,017, hereinafter Puranik), further in view of Ganesh et al. (US 2015/0065161, hereinafter Ganesh).

As per claim 4, Fan teaches storing, by the computer system, the one or more stored data and program instructions that define rules (i.e., storing computer-executable instructions for executing the steps, see at least [0005], [0053]); wherein the plurality of monitored event classes comprises: a first event class, corresponding to a location-based event class (i.e., dwelling mode, see at least [0041], [0046]), wherein the location-based event class is triggered when a difference between geolocation information is less than or equal to a distance X (i.e., if all distances are shorter than the set distance, declare t as belonging to a dwelling, see at least [0056]); a second event class, corresponding to a travel event class (i.e., travel mode, see at least [0041], [0046]), wherein the travel event class is triggered when a difference between geolocation information is greater than the distance X (i.e., if all distances are shorter than the set distance, declare t as belonging to a dwelling, otherwise, declare t as belonging to a trip, see at least [0056]); determining, for the first event, whether the first monitored event class is in to the first event class or the second event class (i.e., classify user’s movements or lack thereof into travel periods and dwelling periods, see at least [0041], [0046]).
Fan does not explicitly teach receiving at the mobile computing device from the computer system, a plurality of monitored event classes to be monitored by the mobile computing device.
Puranik teaches receiving at a mobile computing device from a computer system, a plurality of monitored event classes to be monitored by the mobile computing device (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to receive at the mobile computing device from the computer system, a plurality of monitored event classes to be monitored by the mobile computing device as similarly taught by Puranik to allow configuration to be centralized at a server (see at least column 2, lines 49-65 of Puranik).
Fan does not explicitly teach the location-based event class is triggered when a difference between timestamp information is greater than a time Y.
Ganesh teaches a location-based event class is triggered when a difference between when a difference between geolocation information is less than or equal to a distance X and a difference between timestamp information is greater than a time Y (i.e., determining that the activity class for the mobile device is stationary activity class when each of one or more locations differs from the first location by less than a first determined distance for at least a first duration of time, see at least [0029], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such that location-based event class is triggered when a difference between when a difference between geolocation information is less than or equal to a distance X and a difference between timestamp information is greater than a time Y as similarly taught by Ganesh because Fan teaches considering the period of time (e.g., 5 minutes, 2.5 minutes before t and 2.5 minutes after 5) when determining whether the mobile device is dwelling (see at least [0056]-[0060] of Fan) and Ganesh explicitly states that the time to be considered stationary should be for at least a duration of time. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of TripLog, further in view of Shepherd, further in view of Puranik, further in view of Ganesh, further in view of Annesley-DeWinter et al. (US 2016/0321659, hereinafter Annesley), further in view of Vagiri.

As per claim 5, Fan teaches determining, based on the plurality of monitored event classes, that the first event corresponds to the first event class (i.e., identify dwelling mode, see at least [0041], [0046]). 
Fan does not explicitly teach retrieving a first template corresponding to the first event class, wherein the first template specifies that a digital representation is required to be associated with events of the first event class; after the prompt for the first alert, accessing a digital image capturing component of the mobile computing device by the application; receiving a digital representation of an expense asset, captured using the digital image capturing component; associating the digital representation of the expense asset with the first event in the user account.
Annesley teaches determining, based on the plurality of monitored event classes, that the first event corresponds to the first event class (i.e., determine category of transaction, see at least [0018], [0035], [0036]); 
retrieving a first template corresponding to the first event class, wherein the first template specifies that a digital representation is required to be associated with events of the first event class (i.e., particular information that is requested of the user is chosen based on the category and/or purpose of the expense, see at least [0037]), 
after a prompt for a first alert, receiving a digital representation of an expense asset (i.e., user may also be asked to add information, such as a photograph of a receipt, see at least [0019]); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to retrieve a first template corresponding to the first event class, wherein the first template specifies that a digital representation is required to be associated with events of the first event class; after the prompt for the first alert, receiving a digital representation of an expense asset; associating the digital representation of the expense asset with the first event in a user account as similarly taught by Annesley in order to record expense and particular information that is requested of a user is chosen based on the category and/or purpose of the expense (see at least [0037] of Annesley).
Fan and Annesley do not explicitly teach accessing a digital image capturing component of the mobile computing device by the application; receiving a digital representation of an expense asset, captured using the digital image capturing component.
Vagiri teaches after a prompt for a first alert, accessing a digital image capturing component of the mobile computing device by the application (i.e., prompt user to enter transaction information, user may be capable of entering transaction information by capturing one or more images of a receipt, imaging component allow for capture of one or more images, see at least [0036], [0042], [0044]); receiving a digital representation of an expense asset, captured using the digital image capturing component (i.e., user may be capable of entering transaction information by capturing one or more images of a receipt, imaging component allow for capture of one or more images, see at least [0036], [0044]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of in view of TripLog, further in view of Shepherd, further in view of Puranik, further in view of Ganesh, further in view of Burch et al. (US 6,826,473, hereinafter Burch).

As per claim 6, Fan teaches determining, based on the plurality of monitored event classes, that the first event corresponds to the second event class (i.e., classify travel mode, see at least [0041], [0046]);
determining a route taken to travel from the first geolocation information to the second geolocation information (i.e., each trip is depicted as a path on the map, see at least Fig. 7B, [0071], [0125]); 
calculating a distance traveled based on the route from the first geolocation information and the second geolocation information (i.e., distance covered by various travel mode, see at least [0126]); 
associating the distance traveled with the first event (i.e., summary of trips include distance covered by various travel modes, see at least [0126]).

Annesley teaches determining, based on the plurality of monitored event classes, that the first event corresponds to the second event class (i.e., determine category of transaction, see at least [0018], [0035], [0036]); 
retrieving a second template corresponding to the second event class, (i.e., particular information that is requested of the user is chosen based on the category and/or purpose of the expense, see at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to retrieve a second template corresponding to the second event class as similarly taught by Annesley in order to record expense and particular information that is requested of a user is chosen based on the category and/or purpose of the expense (see at least [0037] of Annesley).
Fan and Annesley do not explicitly teach wherein the second template specifies that a geographic distance is associated with events of the second event class.
Burch teaches a template specifies that a geographic distance is associated with events of the second event class (i.e., expense receipt details page for a “mileage” expense type, see at least Fig. 15, column 13, line 25 – column 16, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan and Annesley such that the second template specifies that a geographic distance is associated with events of the second event class as 
Fan does not explicitly teach determining a cost based on the distance and a rate; and associating the cost and the distance traveled with the first event for the user account.
TripLog teaches determining a cost based on the distance and a rate (i.e., reimbursement based on mileage and mileage rates, see at least page 3, section 1, pages 41-42, section 13.5); and 
associating the cost and the distance traveled with a first event for the user account (i.e., logs for mileage reimbursement, backup trip data, see at least page 3, section 1, page 50, Q10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to determine a cost based on the distance and a rate; and associating the cost and the distance traveled with the first event for the user account as similarly taught by TripLog in order to determine and log reimbursements based on known technique for calculating reimbursements based on miles and rate in the art.

Claims 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of TripLog, in view of Yuen et al. (US 2013/0325399, hereinafter Yuen), further in view of Yoon et al. (US 2016/0226985, hereinafter Yoon).

As per claim 9, Fan teaches the invention as claimed, including a method comprising:
using an application on a mobile computing device, wherein the mobile computing device includes at least one geolocation antenna capable of providing geolocation information that is accessible by the application and associating a timestamp with a geolocation of the mobile computing device, monitoring the geolocation information (i.e., collecting information 
without receiving an explicit request made to the application executing on the mobile computing device, collecting a plurality of inferred events of a monitored event class at the mobile computing device (i.e., positioning module begins to collect positioning data, raw location data is obtained at predetermined intervals, position information such as time stamped latitude, longitude, collected information is classified into travel periods and dwelling periods, classify travel into travel mode and dwelling period into activity type, see at least [0004]-[0007], [0041]-[0048]), comprising:
determining by the mobile computing device at a first time, a first geolocation information for the mobile computing device and associating a first timestamp with the first geolocation information (i.e., positioning module begins to collect positioning data, raw location data is obtained at predetermined intervals, position information such as time stamped latitude, longitude, see at least [0043], [0055]); 
determining by the mobile computing device at a second time, a second geolocation information for the mobile computing device and associating a second timestamp with the second geolocation information (i.e., positioning module begins to collect positioning data, raw location data is obtained at predetermined intervals, position information such as time stamped latitude, longitude, see at least [0043], [0055]); 
inferring, based on stored data and program instructions that define rules and a difference between one or more of the first timestamp and the second timestamp and the first geolocation information and the second geolocation information, that a first event of a first monitored event 
storing the inferred event in the mobile computing device (i.e., activity-trip classifications are stored in main database of mobile device, see at least Fig. 1, [0043], [0052]-[0054]); and 
generating, in response to determining that the first event has occurred and one or more of the first event occurred between the first timestamp and the second timestamp, at the first geolocation information and at the second geolocation location and the distance traveled by the computing device, a first alert to be displayed on the mobile computing device, wherein the first alert comprises a prompt for additional information to be associated with the first event (i.e., user interfaces are provided that indicate trip and activity classification determined above in real time or near real time, user interfaces are provided that allow user to change the classifications and to annotate trip segments and dwelling periods with additional information, see at least [0121], [0140]; EN: the recited “one or more” language require only one of the listed elements taught) and one or more of an inferred location, an inferred mode of travel and the distance traveled is displayed as a part of the first alert (see at least Fig. 28, [0140]; EN: Fig. 28 displays Walk which is an inferred model of travel, and the distance traveled, the recited “one or more” language requires only one of the listed elements to be displayed); 

displaying, on a display of the mobile computing device, an interactive display (i.e., displaying user interface with calendar view, map view, see at least Fig. 31, [0143]) comprising one or more of: 
a timeline interface element including a plurality of inferred event interface elements, each inferred event interface element representing the filtered set of inferred events in a chronological order (i.e., user interface showing a list of trip classifications and activity classifications for a selected day or multiple days as indicated by the date range, see at least Figs. 11, 31, [0122]-[0124], [0143]); 
a map interface element (i.e., a map view, see at least [0125]);  
receiving from the mobile computing device a selected inferred event represented by one or more of the plurality of inferred event interface elements (i.e., trip segments and activities may be selected from calendar view or from map view, see at least [0128]); 
storing, on a computer system, information about the first event including the first monitored event class and one or more of the first timestamp, the second timestamp, the difference between the first timestamp and the second timestamp, the first geolocation information, the second geolocation information, the distance traveled and any expense information associated with the first event that is received in response to the first alert (i.e., activity-trip classifications are stored in main database, user activity-trip tag data are obtained via user interface and stored in main database, see at least [0053], [0054]; EN: the recited “one or more” language require only one of the listed elements to be stored).

Fan does not explicitly teach determining that expense information should be recorded for the first event, the first alert comprises a prompt for expense information to be associated with the first event, information is stored in a user account on a computer system.
TripLog teaches determining that expense information should be recorded for the first event (i.e., automatically start and stop mileage tracking, once the trip is stopped, the trip form will pop up, and you need to enter the rest of the information and click save, expense information are entered for a trip, see at least pages 12-15, sections 3.6, 3.7, page 48-49, section 16), 
generating, in response to a first event has occurred and one or more of the first event occurred between the first timestamp and the second timestamp, at the first geolocation information and at the second geolocation information and the distance traveled by the mobile computing device, a first alert to be displayed on the mobile computing device (i.e., automatically start and stop mileage tracking, once the trip is stopped, the trip form will pop up, see at least page 48-49, section 16), the first alert comprises a prompt for expense information to be associated with the first event and one or more of an inferred location, an inferred mode of travel and the distance traveled is displayed as part of the first alert (i.e., expense information are entered for a trip, mileage driven will be populated, see at least pages 9-10, section 3.3, pages 12-15, sections 3.6, 3.7), 
storing, in a user account on a computer system, information (i.e., backup to amazon cloud using an email address, see at least page 35, section 10.3, page 50, Q10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that expense information should be recorded for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such the information is stored in a user account on a computer system as similarly taught by TripLog such that information can be backed up to a centralized storage location (see at least page 35, section 10.3 of TripLog).  
Fan does not explicitly teach selecting from the plurality of inferred events is based on one or more of an inferred location, an inferred mode of travel or a distance traveled by the mobile computing device, updating the interactive display by re-centering the map interface element according to a geolocation information associated with the selected inferred event.
Yuen teaches selecting from a plurality of inferred events stored in a mobile computing device, one or more inferred events based on one or more of an inferred location, an inferred mode of travel or a distance traveled by the mobile computing device to create a filtered set of inferred events (i.e., filtering out activities by location, see at least [0460]-[0463]);
updating, on the display of the mobile computing device, an interactive display by re-centering the map interface element according to a geolocation information associated with the selected inferred event (i.e., when a selection of an activity level is received from the user, the map is centered on a location, e.g., a house, etc., at which an activity having the activity level is performed, see at least [0451]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such that selecting from the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to update the interactive display by re-centering the map according to a geolocation information associated with the selected inferred event as similarly taught by Yuen in order to better focus on the selected event. 
Fan does not explicitly teach deleting an inferred event from the filtered set of inferred events before inferred event information for the inferred event is transferred from the mobile computing device to a server computer.
Yoon teaches deleting an inferred event from the filtered set of inferred events before inferred event information for the inferred event is transferred from the mobile computing device to a server computer (i.e., activity pattern is transmitted after the data related to Suwon is deleted from the activity pattern data, see at least [0067], [0167], [0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to delete an inferred event from the filtered set of inferred events before inferred event information for the inferred event is transferred from the mobile computing device to a server computer as similarly taught by Yoon because Fan teaches uploading user’s travels and activities to a central server (see at least [0041] of Fan), and it is desirable to delete an inferred event before inferred event information is transferred to protect the privacy of the user such that information the user does not want to share is not provided to a central server (see at least [0067] of Fan). 
As per claim 10, Fan teaches wherein the selected inferred event comprises a first geolocation information and a second geolocation information (i.e., selected trip segment, see at least [0128]) and the method further comprises: 
determining a route taken to travel from the first geolocation information to the second geolocation information (i.e., filtered position samples show the mobile device following a realistic path, see at least Figs. 7, 12, [0071], [0125]); 
displaying a visual representation of the route on the map interface element as part of an updated interactive display (i.e., path on a map, see at least Figs. 7, 12, [0071], [0125]).

As per claim 11, Fan teaches calculating a distance traveled based on the route from the first geolocation information and the second geolocation information (i.e., distance covered by various travel modes, see at least [0068], [0126]). 
As per claim 12, Fan teaches wherein the plurality of inferred events is collected before displaying the interactive display (see at least [0121], [0122]). 

As per claim 13, Fan teaches wherein selecting from the plurality of inferred events comprises selecting inferred events where the application requires additional input from a user (see at least [0128]). 
As per claim 15, Fan teaches wherein the plurality of inferred event interface elements comprises a plurality of icons arranged according to at least one timestamp of the one or more inferred events represented by the plurality of inferred event interface elements (i.e., list of trip 
As per claim 16, Fan teaches determining, as part of the one or more inferred events, a first inferred event that shares at least one item of geolocation information with a second inferred event (see at least [0128], [0138]; EN: two trip segments that form a trip segment share geolocation information, an activity and travel to the activity would share geolocation information). 
As per claim 17, Fan teaches wherein the first inferred event corresponds to a traveling monitored event class (i.e., travel mode, see at least [0041], [0046]) and the second inferred event corresponds to a location monitored event class (i.e., dwelling mode, see at least [0041], [0046]).

As per claim 18, Fan teaches determining, as part of the one or more inferred events, a first inferred event that shares at least one item of timestamp information with a second inferred event (see at least [0138]). 
As per claim 19, Fan teaches determining the geolocation information using the at least one geolocation antenna of the mobile computing device (see at least Fig. 1, Fig. 32, [0004], [0043]).

As per claim 20, Fan teaches determining by the application, as each inferred event of the one or more inferred events are collected, a corresponding monitored event class based on the at least one timestamp or the at least one geolocation information for said inferred event (see at least [0043]-[0048]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of TripLog, further in view of Yuen, further in view of Yoon, further in view of Vagiri.

As per claim 14, Fan does not explicitly teaches after updating the interactive display, accessing a digital image capturing component of the mobile computing device by the application; receiving a digital representation of an expense asset, captured using the digital image capturing component; associating the digital representation of the expense asset with a first inferred event of the one or more inferred events. 
Vagiri teaches after updating an interactive display, accessing a digital image capturing component of the mobile computing device by the application (i.e., prompt user to enter transaction information, user may be capable of entering transaction information by capturing one or more images of a receipt, imaging component allow for capture of one or more images, see at least [0036], [0042], [0044]); 
receiving a digital representation of an expense asset, captured using the digital image capturing component (i.e., user may be capable of entering transaction information by capturing one or more images of a receipt, imaging component allow for capture of one or more images, see at least [0036], [0044]); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan such that after updating the interactive display, access a digital image capturing component of the mobile computing device by the application; receive a digital representation of an expense asset, captured using the digital image capturing component, associating the digital representation of the expense asset with a first inferred event of the one or more inferred events as similarly taught by Vagiri in order to track expense by capturing transaction information from images of receipts, bill of sale, or other document referencing the transaction (see at least [0044] of Vagiri).

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1 and 9, Applicant argued that Fan does not teach or suggest 
“determining that expense information should be recorded for the first event”

“generating, in response to determining that the first event has occurred and one or more of the first event occurred between the first timestamp and the second timestamp, at the first geolocation information and at the second geolocation information and the distance traveled by the mobile computing device, a first alert to be displayed on the mobile computing device, wherein the first alert comprises a prompt for expense information to be associated with the first event and one or more of an inferred location, an inferred mode of travel and the distance traveled is displayed as a part of the first alert”

“storing, in a user account on a computer system, information about the first event including the first monitored event class and one or more of the first timestamp, the second timestamp, the difference between the first timestamp and the second timestamp, the first geolocation information, the second geolocation information, the distance traveled and any expense information associated with the first event that is received in response to the first alert”  


Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. The combination of Fan and TripLog teaches the listed limitations.  Fan teaches generating, in response to determining that the first event has occurred and one or more of the first event occurred between the first timestamp and the second timestamp, at the first geolocation information and at the second geolocation location and the distance traveled by the computing device, a first alert to be displayed on the mobile computing device, wherein the first alert comprises a prompt for additional information to be associated with the first event by teaching user interfaces are provided that indicate trip and activity classification determined real time or near real time, user interfaces are provided that allow user to change the classifications and to annotate trip segments and dwelling periods with additional information (see at least [0121], [0140]).  The user interfaces is the first alert generated. The user interfaces are generated in response to detecting trip and activity classifications which is based on distance traveled by the computing device. 
Fan teaches storing on a computer system, information about the first event including the first monitored event class and one or more of the first timestamp, the second timestamp, the difference between the first timestamp and the second timestamp, the first geolocation information, the second geolocation information, the distance traveled and any expense information associated with the first event that is received in response to the first alert by teaching activity-trip classifications are stored in main database (see at least [0053], [0054]). Examiner notes the recited “one or more” language require only one of the listed elements to be stored, and thus, Fan teaches the limitation by teaching storing information associated with the activity-trip classifications which includes timestamps, geolocations, distance traveled.

TripLog cures the deficiencies.  TripLog teaches automatically start and stop mileage tracking, once the trip is stopped, the trip form will pop up, and you need to enter the rest of the information and click save (see at least pages 12-15, sections 3.6, 3.7, page 48-49, section 16).  The trip form is an alert that is a prompt for expense information to be association with an event of the trip is stopped. TripLog determines that expense information should be recorded when it pops up the trip form, and also when user click save. TripLog teaches storing information in a user account by teaching backup to amazon cloud using an email address (see at least page 35, section 10.3, page 50, Q10).
The modification of Fan with TripLog would have been obvious because it would have been obvious to one of ordinary skill in the art because expense tracking such as taught by TripLog, is a known problem in the art and Fan’s teaching of inferring activity and travel would be useful in expense tracking by allowing the expense tracking technique to benefit from the inference techniques of TripLog in order to determine trips for which expense should be tracked. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers et al. (US 9,953,366)
Kikunaga (US 2015/0262153)

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121